Citation Nr: 1101794	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  04-41 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left inguinal hernia repair, other than a 
post-operative scar.

2.  Entitlement to an evaluation in excess of 10 percent for a 
scar as a post-operative residual of a left inguinal hernia 
repair.  

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability ("TDIU").


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1986 to August 
1990.

These issues come before the Board of Veterans' Appeal 
("Board") from a March 2004 rating decision issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in North Little Rock, Arkansas, which continued the Veteran's 10 
percent disability evaluation for a scar as a post-operative 
residual of a left inguinal hernia repair, and granted his claim 
of entitlement to service connection for residuals of a left 
inguinal hernia repair, other than a post-operative scar, with an 
initial evaluation of 10 percent, effective June 6, 2003.

In June 2004, the Veteran appeared before a Decision Review 
Officer at the North Little Rock RO.  A transcript of the hearing 
has been associated with the Veteran's claims folder. 

In April 2005, the Veteran appeared at the North Little Rock RO 
for a video conference hearing before the undersigned Veterans 
Law Judge sitting in Washington, DC.  A transcript of the hearing 
has been associated with the Veteran's claims folder. 

In November 2007, the Board remanded the Veteran's claim for 
further development, specifically, to schedule additional VA 
examinations to determine the degree of impairment from his 
service-connected post-operative hernia residuals.  This was 
accomplished, and in June 2008, the VA Appeals Management Center 
("AMC") issued a Supplemental Statement of the Case ("SSOC"), 
which continued to deny the Veteran's claims.  

In June 2009, the Board again remanded the Veteran's claim for 
further development, specifically, to schedule further VA 
examinations to ascertain the degree of impairment and complete 
symptomatology from his post-operative hernia residuals.  This 
was accomplished, and in August 2010, the VA AMC issued an SSOC, 
which continued to deny the Veteran's claims.

In October 2010, the Board received a request from the Veteran to 
revoke the power of attorney which appointed the Disabled 
Veterans of America as the Veteran's representative.  
Accordingly, as there has been no withdrawal of this request, and 
the Veteran has not submitted a new power of attorney for any 
other organization to serve as his representative, the Board 
finds that the Veteran's statement is sufficient to revoke his 
previous power of attorney.  38 C.F.R. §§ 20.607, 20.608 (2010).

A review of the December 2009 VA scars examination reveals 
that the Veteran told the examiner that, as a result of 
the medication he is taking for his service-connected 
post-operative residuals and scar from a left inguinal 
hernia repair, he is unable to work.  Accordingly, while 
it appears that the Veteran has raised a claim for TDIU, 
the Board finds his statements not entirely unambiguous.  
In addition, in a July 2010 statement, the Veteran raised 
the issue of entitlement to service connection for 
depression and psychogenic pain disorder, both as 
secondary to his service-connected residuals of a left 
inguinal hernia repair with scar.  Therefore, the issues 
are referred to the Agency of Original Jurisdiction 
("AOJ") for further action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As will be discussed in greater detail below, the Veteran has 
submitted a timely Notice of Disagreement ("NOD") with respect 
to initial ratings established in the August 2010 rating 
decision, in which the AMC granted his claims of entitlement to 
left ilioinguinal nerve entrapment, with an initial 
noncompensable evaluation, effective October 31, 2003, and left 
testis atrophy, with an initial noncompensable evaluation, 
effective December 16, 2009.  In addition, the Veteran's July 
2010 claim of entitlement to special monthly compensation for 
loss of use of a creative organ, pursuant to 38 C.F.R. § 3.350 
(a)(1)(a), was also addressed and denied in the August 2010 
rating decision (under the claim of entitlement to left testis 
atrophy).  However, a Statement of the Case ("SOC") has not 
been issued for these claims.  Finally, the Board notes that, in 
a July 2010 statement, the Veteran also requested entitlement to 
service connection for erectile dysfunction, claimed as secondary 
to his service-connected residuals of a left inguinal hernia 
repair, including a scar.  However, it appears that the AOJ did 
not fully develop this claim.  Accordingly, these issues are 
REMANDED to the RO via the AMC in Washington, DC for appropriate 
action.  The Veteran will be notified if additional action is 
required on his part.


FINDING OF FACT

In July 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant that 
he wished to withdraw his appeal of the issues of entitlement to 
an initial evaluation in excess of 10 percent for residuals of a 
left inguinal hernia repair, other than a post-operative scar, 
and an evaluation in excess of 10 percent for a scar as a post-
operative residual of a left inguinal hernia repair.  


CONCLUSION OF LAW

The criteria for withdrawal of the appellant's substantive appeal 
with regard to the aforementioned issues have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204 (2010).

In a statement dated July 2010, the Veteran wrote, with respect 
to the issue of residuals of a left inguinal hernia repair, other 
than a post-operative scar, "I agree that based upon the fact I 
have had no re-current [sic] inguinal hernia, under [Diagnostic 
Code] 7338, the 10 percent rating given for my hernia, post-
operatively, is correct."  With respect to the issue of an 
evaluation in excess of 10 percent for a scar as a post-operative 
residual of a left inguinal hernia repair, the Veteran wrote, in 
pertinent part, "I would concede, based upon the doctor's 
report, it is barely noticeable.  The 10 percent rating I 
currently have should continue and I have no objection to that."  
Accordingly, there remains no allegations of errors of fact or 
law for appellate consideration regarding these issues and, as 
such, the Board does not have jurisdiction to review the appeal 
of these issues.  The appeal with regard to these issues is 
therefore dismissed.


ORDER

The appeal of the claim of entitlement to an initial evaluation 
in excess of 10 percent for residuals of a left inguinal hernia 
repair, other than a post-operative scar, is dismissed.

The appeal of the claim of entitlement to an evaluation in excess 
of 10 percent for a scar as a post-operative residual of a left 
inguinal hernia repair, is dismissed.


REMAND

In an October 2010 rating decision, the RO granted the Veteran's 
claims of entitlement to service connection for left ilioinguinal 
nerve entrapment, and left testis atrophy, both with an initial 
noncompensable evaluation.  In October 2010, the Veteran 
submitted an NOD with the ratings for both claims.  In Manlincon 
v. West, 12 Vet. App. 238 (1999), the Court of Appeals for 
Veterans Claims held that, in a case in which a veteran expresses 
disagreement in writing with a decision by an AOJ and the AOJ 
fails to issue an SOC, the Board should remand the matter for 
issuance of an SOC.

In addition, in an August 2010 SSOC, it appears that the AOJ only 
considered the Veteran's claim of entitlement to service 
connection for erectile dysfunction as a symptom of his already-
service-connected residuals of a left inguinal hernia repair, 
other than a post-operative scar, instead of considering the 
request as a separate claim of entitlement to service connection 
secondary to the residuals of a left inguinal hernia repair.  
Accordingly, the Board finds this issue to be inextricably 
intertwined with the issue of entitlement to special monthly 
compensation for loss of use of a creative organ.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (all issues "inextricably 
intertwined" with an issue certified for appeal are to be 
identified and developed prior to appellate review).  Therefore, 
the Board cannot proceed in adjudicating this issue until any 
outstanding matters with regard to the issuance of an SOC have 
been resolved.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be provided with an 
SOC on the issues of entitlement to an 
initial compensable evaluation for left 
ilioinguinal nerve entrapment, and an 
initial compensable evaluation for left 
testis atrophy.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he should be afforded the 
opportunity to perfect an appeal.  
Thereafter, the matter should then be 
returned to the Board for further appellate 
process if necessary.

2.  The RO should readjudicate the Veteran's 
claim of entitlement to special monthly 
compensation for loss of use of a creative 
organ.  Thereafter, the Veteran should be 
provided with an SOC on the issue.  If any 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he should be 
afforded the opportunity to perfect an 
appeal.  Thereafter, the matter should then 
be returned to the Board for further 
appellate process if necessary.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


